
	
		II
		110th CONGRESS
		2d Session
		S. 3699
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2008
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To direct the Administrator of the Small Business
		  Administration to reform and improve the HUBZone program for small business
		  concerns, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the HUBZone Improvement Act of
			 2008.
		2.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
			(2)the terms
			 HUBZone and HUBZone small business concern have the
			 meanings given such terms in section 3 of the Small Business Act (15 U.S.C.
			 632); and
			(3)the term
			 recertification means determining whether a business concern that
			 was previously determined to be a qualified HUBZone small business concern is a
			 qualified HUBZone small business concern under section 3(p)(5) of the Small
			 Business Act (15 U.S.C. 632(p)(5)).
			3.Purpose;
			 findings
			(a)PurposeThe
			 purpose of this Act is to reform and improve the HUBZone program of the
			 Administration.
			(b)FindingsCongress
			 finds the following:
				(1)The HUBZone
			 program was established under the HUBZone Act of 1997 (Public Law 105–135; 111
			 Stat. 2627) to stimulate economic development through increased employment and
			 capital investment by providing Federal contracting preferences to small
			 business concerns in economically distressed communities or HUBZone
			 areas.
				(2)According to the
			 Government Accountability Office—
					(A)as of February
			 2008, 12,986 certified firms have participated in the HUBZone program since its
			 inception; and
					(B)in fiscal year
			 2007, over 4,200 HUBZone small business concerns obtained approximately
			 $8,100,000,000 in Federal contracts.
					(3)The Government
			 Accountability Office also identified numerous concerns with the HUBZone
			 program, including that—
					(A)the
			 Administration verifies the information received by the Administration from
			 HUBZone small business concerns in limited instances and has limited assurances
			 that only eligible firms participated in the HUBZone program;
					(B)by not obtaining
			 documentation and conducting site visits on a more routine basis during the
			 certification process, the Administration cannot be sure that only eligible
			 firms are part of the HUBZone program; and
					(C)although the
			 examination process of the Administration involves a more extensive review of
			 documentation, the examination process cannot be relied upon to ensure that
			 only eligible firms participate in the HUBZone program because the examination
			 process involves only 5 percent of firms in any given year.
					4.HUBZone
			 improvementsThe Administrator
			 shall—
			(1)as soon as is
			 practicable, correct and update the map that is used by the Administration to
			 identify HUBZones and implement procedures to ensure that the map is updated
			 with the most recently available data on a more frequent basis;
			(2)develop and
			 implement guidance for determining whether an applicant is a qualified HUBZone
			 small business concern under section 3(p)(5) of the Small Business Act (15
			 U.S.C. 632(p)(5)), including more routinely and consistently obtaining
			 supporting documentation from an applicant and conducting more frequent site
			 visits, as appropriate;
			(3)establish a date
			 by which the Administrator shall eliminate the backlog of applications for
			 recertification;
			(4)ensure that the
			 Administration eliminates the backlog described in paragraph (3) by the date
			 established under paragraph (3), using officers and employees of the
			 Administration or by entering into a contract with a private entity;
			(5)establish and
			 implement a time period for completing a recertification; and
			(6)develop measures
			 and implement plans to assess the effectiveness of the HUBZone program that
			 take into account—
				(A)the economic
			 characteristics of the HUBZone; and
				(B)contracts being
			 counted under multiple socioeconomic subcategories.
				5.ReportNot later than 2 years after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the Committee on Small Business and Entrepreneurship of the Senate
			 and the Committee on Small Business of the House of Representatives a report
			 regarding the implementation of this Act.
		
